DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-16, and 20 are cancelled.  Claims 21-23 are newly added.  Claims 21 and 23 have been withdrawn as being drawn to an unelected species (see below).  Claims 1-2, 13, and 17-19 are amended.  Claims 1-14, 17-19 and 22 are pending review.
Response to Arguments
Applicant's arguments regarding the amended claims have been fully considered but they are not persuasive. Plainly put, the claim amendments discussed in the interview are not the same as those that were implemented by the Applicant.  Merely claiming that the dial can swap between modes is not something that would overcome the prior art.  The Examiner recommends looking to paragraph [0044], “In some embodiments of the present20 teachings (see below), the manipulation device 24 may be adapted/configured to be manipulated (e.g., pressed) to set a second drive condition of the motor 6 that differs from the first drive condition set using the dial 16. In additional or alternative embodiments of the present teachings, the manipulation device 24 may be adapted/configured to be manipulated (e.g., pressed) to turn ON and OFF a torque threshold setting process“ in which the dial is manipulated in both a rotating mode as well as a pressing mode.  These types of physical limitations are needed to overcome the prior art. 

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: There does not exist any description of an embodiment in the specification that has a second rotational position that is 360° from the first position.  The previously examined embodiment, as discussed in paragraph [0145] utilizes 45° rotations between steps – “Consequently, the user can finely set the torque threshold in 4030 steps by rotating the dial 16 45° per step in the forward-rotational direction or the reverse- rotational direction. In other words, to change the torque threshold from the first step (lowest torque threshold) to the fortieth step (highest torque threshold), five complete revolutions of the dial 16 of the present embodiment are required.”.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.

Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the Examiner is unable to find any described embodiment that meets the claimed limitation – “first drive condition is a torque setting; and the second drive condition is a motor rotational speed setting or an upper-limit value of a rotational speed of the motor.”.  As such, it clearly does not meet with any embodiment in the specification, and therefore represents an embodiment that is not the previously claimed embodiment. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, and 4-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suda (US 2012/0169256).

Regarding claim 1, Suda discloses: An electric work machine (Fig. 1, electric power tool 10) comprising:
 
a motor (Fig. 4, motor 30); 

an output shaft (Fig. 1, sleeve 17) operably coupled to and driven by the motor; 

a dial (A selection of relevant dials can be seen in Fig. 15c, 15d, 15f and 15g, dial 86, occupying the location of the changeover switches 23 and 24 as shown in Figure 1) configured to be rotatable 360° or more around a dial axis ([0286], “each of the manipulation dials 81 and 86 is rotatable on its axis center.”); 

a rotation sensor (Fig. 15g, manipulation output circuit 87) configured to detect rotation of the dial; and 

a controller (Fig. 4, controller 31, further shown in Fig. 15g as a microcomputer); 

wherein the controller comprises a setting-instruction part and/or stored instructions configured to output, based on detection data from the rotation sensor, at least one setting instruction that sets at least one drive condition of the motor (Fig. 9 details the use of the incoming signal S110 in order to direct the controller to utilize a particular mode/setting S120 in order to control a motor process S140).

Regarding claim 2, Suda discloses: An electric work machine (Fig. 1, electric power tool 10) comprising:
 
a motor (Fig. 4, motor 30); 

an output shaft (Fig. 1, sleeve 17) operably coupled to and driven by the motor; 

a dial (A selection of relevant dials can be seen in Fig. 15c, 15d, 15f and 15g, dial 86, occupying the location of the changeover switches 23 and 24 as shown in Figure 1) configured to be rotatable 360° or more around a dial axis ([0286], “each of the manipulation dials 81 and 86 is rotatable on its axis center.”); 

a rotation sensor (Fig. 15g, manipulation output circuit 87) configured to detect rotation of the dial; and 

a controller (Fig. 4, controller 31, further shown in Fig. 15g as a microcomputer); 

wherein the controller comprises a setting-instruction part and/or stored instructions configured to output, based on detection data from the rotation sensor, at least one setting instruction that sets at least one drive condition of the motor (Fig. 9 details the use of the incoming signal S110 in order to direct the controller to utilize a particular mode/setting S120 in order to control a motor process S140).

the dial (Fig. 15g, dial 86) is rotatable 360° or more around the dial axis ([0286], “each of the manipulation dials 81 and 86 is rotatable on its axis center.”) in both a forward-rotational direction and a reverse-rotational direction (As seen in Fig. 15g, the two-way arrow indicates rotation in both directions);
 
the controller includes a dial-data acquiring part and/or stored instructions configured to calculate, based on the detection data, a rotational direction and a rotational angle of the dial ([0286], “A signal in accordance with its rotation position is outputted to the manipulation output circuit 82, 87. Thus, as shown in the figures, by associating each control parameter with each of a plurality of different rotation positions in the manipulation dial 81, 86 per operation mode, a desired control parameter can be set.”); and 

the setting-instruction part is configured to output, based on the rotational direction and the rotational angle of the dial, the setting instruction ([0286]).

Regarding claim 4, Suda further discloses: a housing (Fig. 1, the housing of handle 13 as well as the main body housing 14) having a dial opening (Fig. 7, manipulation/display panel 21 utilizing the variation of the switch as shown in Fig. 15g); 

wherein at least a portion of the dial is disposed in the dial opening (Fig. 15g shows the dial at least partially within and partially without of the housing).

Regarding claim 5, Suda further discloses: the housing (Fig. 1, the housing of handle 13 as well as the main body housing 14) comprises a controller-housing part that houses the controller (Fig. 4, controller 31 - as the controller is housed within the housing, it must therefore meet the claim limitation); and 

the dial (Fig. 15g, dial 86) is disposed on the controller-housing part (as there is no distinct variation as to what constitutes the controller housing part vs the general housing, since the dial is clearly disposed on at least the housing, the claim limitations are met).

Regarding claim 6, Suda further discloses: the housing (Fig. 1, the housing of handle 13 as well as the main body housing 14) comprises a motor-housing part (Fig. 1, the housing of handle 13 as well as the main body housing 14) that houses the motor (Fig. 4, motor 30); and 

the dial is disposed on the motor-housing part (as there is no distinct variation as to what constitutes the motor housing part vs the general housing, since the dial is clearly disposed on at least the housing, the claim limitations are met).

Regarding claim 7, Suda further discloses: a switch (Fig. 1, trigger switch 18) configured to be manipulated to start the motor ([0116] “On an upper end side of the handle 13 in the main body housing 14, a trigger switch 18 is provided. The trigger switch 18 can be manipulated while a user (manipulator) of the electric power tool 10 grasps the handle 13, in order to rotate and drive the motor 30 to operate the electric power tool 10”);
 
wherein: the housing comprises a grip part (Fig. 1, the housing of handle 13); and
the switch and the dial are disposed on the grip part (as seen in Fig. 1, the trigger 18 and the manipulation/display panel 21 are located on the grip part).

Regarding claim 8, Suda further discloses: a switch (Fig. 1, trigger switch 18) configured to be manipulated to start the motor ([0116] “On an upper end side of the handle 13 in the main body housing 14, a trigger switch 18 is provided. The trigger switch 18 can be manipulated while a user (manipulator) of the electric power tool 10 grasps the handle 13, in order to rotate and drive the motor 30 to operate the electric power tool 10”); 

wherein: the housing comprises a grip part (Fig. 1, the housing of handle 13, extending only to the base of the handgrip 13, but excluding the battery pack area and the area in which resides the manipulation/display panel 21); 
the switch is disposed on the grip part (as seen in Fig. 1, the trigger 18 and the manipulation/display panel 21 are located on a portion of the housing that would ordinarily constitute the grip area); and 

the dial is disposed in a defined region of the housing that differs from the grip part (as seen in Fig. 1, the handle 13 is slightly offset from the area in which the manipulation/display panel 21 resides.  As such, the claim limitation is met).

Regarding claim 9, Suda further discloses: the distance between the dial (Fig. 15g, dial 86, occupying the location of the changeover switches 23 and 24 as shown in Figure 1) and the controller (Fig. 4, controller 31, further shown in Fig. 15g as a microcomputer – as seen in Figure 15g, the microcomputer is immediately below the dial) is shorter than the distance between the switch (Fig. 1, trigger switch 18)  and the controller (as seen in Figure 1, assuming the microcomputer is immediately below the dial as shown in Fig. 15g, than the dial is between the trigger and microcomputer, thus meeting the limitations of the claim).

Regarding claim 10, Suda further discloses: the distance between the dial (Fig. 15g, dial 86, occupying the location of the changeover switches 23 and 24 as shown in Figure 1) and the controller (Fig. 4, controller 31, further shown in Fig. 15g as a microcomputer – as seen in Figure 15g, the microcomputer is immediately below the dial) is shorter than the distance between the motor ([0114] “In a rear portion of the main body housing 14, a motor housing 16 is provided which houses a motor 30”) and the controller (as seen in Figure 1, assuming the microcomputer is immediately below the dial as shown in Fig. 15g, than the dial is between the motor and microcomputer, thus meeting the limitations of the claim).

Regarding claim 11, Suda further discloses: the distance between the dial (Fig. 15g, dial 86, occupying the location of the changeover switches 23 and 24 as shown in Figure 1) and the output shaft (Fig. 1, sleeve 17) is longer than the distance between the motor ([0114] “In a rear portion of the main body housing 14, a motor housing 16 is provided which houses a motor 30”) and the output shaft (Fig. 1, sleeve 17 – as the output shaft is connected to the motor, the distance between the two must in fact be zero).

Regarding claim 12, Suda further discloses: a rotational axis of the motor ([0114] “In a rear portion of the main body housing 14, a motor housing 16 is provided which houses a motor 30” – as the rotation axis of the motor is connected to the sleeve 17, this axis can be described as moving from forward to aft of the tool)and an axis parallel to the dial axis (using the dial as shown in Figure 15f, the axis moves up and down, thus orthogonal to the axis of the motor) are orthogonal to one another.

Regarding claim 13, Suda further discloses: a display device (Fig. 1, manipulation/display panel 21 including display LED 22); 
wherein the controller comprises a display-control part and/or stored instructions configured to cause the at least one drive condition to be displayed on the display device based on the setting instruction output from the at least one setting-instruction part (Fig. 9 details the use of the incoming signal S110 in order to direct the controller to utilize a particular mode/setting S120 in order to control a motor process S140).

Regarding claim 14, Suda further discloses: the display device (Fig. 1, manipulation/display panel 21 including display LED 22) is disposed at least partly surrounding the dial (the dial, 86, would be located in the area in which switches 23 and 24 reside.  As such, it is at least partly surrounded by the manipulation/display panel 21).

Regarding claim 17, Suda further discloses: the controller comprises a motor-control part configured to output a stop instruction to stop the motor in response to a determination that a momentary amount of torque that is currently being applied to the output shaft exceeds a torque threshold ([0037] “There are various particular examples for the applied control. For example, it is preferable that the electric power tool further includes a torque detector that directly or indirectly detects a rotation torque of the tool output shaft. As the applied control, at least an electronic clutch control is provided which is based on the control method by the basic control and stops rotation of the motor when the rotation torque detected by the torque detector reaches or exceeds a predetermined set torque value. “); and 
The at least one drive condition includes the torque threshold ([0040] “As above, since the electric power tool of the present invention includes the torque value setting changing unit, the set torque value can be arbitrarily changed by the user.”).

Regarding claim 18, Suda further discloses: a manipulation device (Fig. 1, mode changeover lever 19) configured to be manipulated select the at least one drive condition of the motor; ([0117] “The mode changeover lever 19 is slid (displaced) by the user so that the electric power tool 10 is set at one of the operation modes… 
[0118] … four positions are set in advance to respectively correspond to the four operation modes of the electric power tool 10 of the present embodiment. When the user sets (slides) the mode changeover lever 19 to one of the positions, the operation mode corresponding to the position can be set…[0119] …In the present embodiment, the four operation modes are an impact mode (rotation+hammering in a rotation direction), a drill mode (only rotation), a clutch mode (rotation+electronic clutch), and a vibration drill mode (rotation+hammering in an axial direction)”); 
wherein:  the at least one drive condition of the motor includes a first drive condition and a second drive condition ([0117-0119];

the controller comprises a manipulation-data acquiring part ([0207], “the binary signal (i.e., digital signal indicating the operation mode) from the mode changeover first switch 37 and the mode changeover second switch 38”) and/or stored instructions configured to acquire manipulation data from the manipulation device; and 
the setting-instruction part (Fig. 9 details the use of the incoming signal S110 in order to direct the controller to utilize a particular mode/setting S120 in order to control a motor process S140) is configured to output the setting instruction in the drive mode, which was set using the manipulation device (Figs. 2A-6 explicitly detail the interactions betwixt the various mode selections, the controller inputs, and the output instructions.  The specification best defines what is occurring in each figure in the section labeled “DETAILED DESCIRPTION: BRIEF DESCRIPTION OF DRAWINGS”, “[0094] FIGS. 2A, 2B and 2C are explanatory views showing that a transmission mechanism is switched in conjunction with a mode changeover lever in the electric power tool; 
[0095] FIGS. 3A, 3B, 3C and 3D are explanatory views showing that on and off states of a mode changeover first switch and a mode changeover second switch is switched in conjunction with the mode changeover lever in the electric power tool; 
[0096] FIG. 4 is a configuration diagram showing an electrical structure of a drive unit which drives and controls a motor mounted on the electric power tool; 
[0097] FIG. 5 is an explanatory view for describing an operation state of the electric power tool in each of four operation modes; 
[0098] FIGS. 6A and 6B are explanatory views showing a set torque value which can be changed in a stepwise fashion by a user of the electric power tool at a clutch mode, and a maximum rotation frequency setting which can be changed in a stepwise fashion by the user at an impact mode”)

a first setting instruction for setting the first drive condition in response to the first drive condition being selected by the manipulation device and a second setting instruction for setting the second drive condition in response to the second drive condition being selected by the manipulation device ([0117-0119]).

Regarding claim 19, Suda further discloses: a hammer mechanism (Figs. 2a-2c, impact driver mechanism 56) configured to cause the output shaft to hammer in an axial direction ([0119] “In the present embodiment, the four operation modes are an impact mode (rotation+hammering in a rotation direction), a drill mode (only rotation), a clutch mode (rotation+electronic clutch), and a vibration drill mode (rotation+hammering in an axial direction). “); and 

a mode-changing ring (Fig. 1, mode changeover lever 19 is configured in a circular, ring shape) configured to switch an action mode of the hammer mechanism between a hammering mode, in which the output shaft is caused to hammer, and a non- hammering mode, in which the output shaft is not caused to hammer ([0119] “In the present embodiment, the four operation modes are an impact mode (rotation+hammering in a rotation direction), a drill mode (only rotation), a clutch mode (rotation+electronic clutch), and a vibration drill mode (rotation+hammering in an axial direction). “); 

wherein: the non-hammering mode includes a drilling mode ([0119] “a drill mode (only rotation)“), in which the motor generates the drive force regardless of a momentary amount of torque that is currently being applied to the output shaft during operation of the motor, and a screwdriving mode  ([0119] “a clutch mode (rotation+electronic clutch)“), in which the motor is stopped in response to a determination that the momentary amount of torque that is currently being applied to the output shaft exceeds a torque threshold ([0007] “At the clutch mode, rotation of a motor is also transmitted as is or with deceleration to a tool output shaft. Further, when a rotation torque of the tool output shaft (i.e., rotation torque of a tool element attached to the tool output shaft) reaches or exceeds a predetermined value, a mechanical connection between the motor and the tool output shaft is released so that the rotation of the motor is no longer transmitted to the tool output shaft, thereby to stop rotation of the tool output shaft. The clutch mode is used, for example, in fastening of screws.”); 

the drive mode ([0117-0119] eloquently describe the various drive modes) includes the drilling mode ([0119] “a drill mode (only rotation)“) and the screwdriving mode  ([0119] “a clutch mode (rotation+electronic clutch)“); 

the drive condition includes the torque threshold ([0040] “As above, since the electric power tool of the present invention includes the torque value setting changing unit, the set torque value can be arbitrarily changed by the user.”); and 
the setting-instruction part is configured to output the at least one setting instruction in the screwdriving mode (Fig. 9 details the use of the incoming signal S110 in order to direct the controller to utilize a particular mode/setting S120 in order to control a motor process S140)(Fig. 3c specifically details the mode settings while in the screwdriver (clutch) mode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suda (US 2012/0169256) in view of Abe (US 2018/0021931).

Regarding claim 3, Suda discloses the device of claim 1.

Suda does not explicitly disclose: a magnet that rotates integrally with the dial;

wherein the rotation sensor comprises a magnetic sensor configured to detect varying magnetic fields of the magnet while the magnet rotates.

Abe teaches: a magnet that rotates integrally with the dial (Abe - [0048],” The mode-switching dial 60 shown in FIGS. 1 and 2 contains a permanent magnet 60a” since the dial rotates, and the magnets are a permanent part of the dial, they too must rotate); 

wherein the rotation sensor comprises a magnetic sensor configured to detect varying magnetic fields of the magnet while the magnet rotates (Abe - [0048], “This sensor 62 outputs (transmits) an electric signal (mode detection signal) when the mode-switching dial 60 is rotationally operated to a predetermined position. The mode detection signal output from the sensor 62 is input to the controller 106 shown in FIG. 3…the sensor 62 detects a magnetic force of the permanent magnet 60a, and the sensor 62 outputs the mode detection signal.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Suda with the magnet and magnetic sensor of Abe, thereby combining prior art elements to achieve a predictable result.  The benefit of this alteration is that it integrates a well-known and highly researched technology into the system.  Furthermore, the use of a magnet allows the dial to rotate fully around the axis with no physical connection necessary to obstruct the rotation.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Suda (US 2012/0169256) in view of Rudolph, (2011/0152029).

Regarding claim 22, Suda discloses the device of claim 1.

Suda does not explicitly disclose:  a magnet that rotates around the dial axis together with the dial and is disposed at a location differing from a location of the dial in a direction parallel to the dial axis, the magnet having at least one pair of N poles and S poles disposed equispaced alternately in a circumferential direction of the dial axis; 

wherein the controller and the rotation sensor are configured to detect both rotation direction and rotation angle of the dial by detecting a change in a magnetic field between the magnet and the rotation sensor while the magnet rotates relative to the rotation sensor.

Rudolph teaches:  a magnet (Fig. 22, first magnet 514) that rotates around the dial axis together with the dial (Fig. 22, rotary knob 500) and is disposed at a location differing from a location of the dial in a direction parallel to the dial axis, the magnet having at least one pair of N poles and S poles disposed equispaced alternately in a circumferential direction of the dial axis (Fig. 22 shows the various magnetic poles 514A-D positioned around the circumference around the magnet); 

wherein the controller and the rotation sensor are configured to detect both rotation direction and rotation angle of the dial by detecting a change in a magnetic field between the magnet and the rotation sensor while the magnet rotates relative to the rotation sensor (the shifting collars 222a and 222b of Fig. 21 act as controllers and rotation sensors that are affected by the magnetic fields of the magnets of 514).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Suda with the magnet and magnetic sensor of Rudolph, thereby combining prior art elements to achieve a predictable result.  The benefit of this alteration is that it integrates a well-known and highly researched technology into the system.  Furthermore, the use of a magnet allows the dial to rotate fully around the axis with no physical connection necessary to obstruct the rotation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731